

Exhibit 10.1
[wrightleeofferletterimage1.jpg]
4055 Technology Forest Blvd
Suite 210
The Woodlands, Texas 77381



May 31, 2016
        


Mr. Lee Wright        
18 Palmer Crest
The Woodlands, TX 77381


Dear Lee,


We are pleased to offer you, subject to approval from the Board of Directors and
completion of customary pre-employment testing:


•
The position of Executive Vice President and Chief Financial Officer, reporting
directly to the Chief Executive Officer;



•
A cash compensation plan consisting of a base salary of $40,000 per month
($480,000 annualized) plus an annual bonus opportunity of 60% of your base
salary (120% at maximum and pro-rated during your initial year of employment) if
targeted company performance (as set by the Compensation Committee) is achieved.
Your FY17 bonus opportunity of $288,000 will be guaranteed and paid in March
2017 assuming you are still employed with the company at the time of payout.



•
Participation in the company’s annual Long Term Incentive Program effective May
2017 (as determined by the Compensation Committee) at a participation rate equal
to 100% of your base salary;



•
An initial one-time grant of $480,000 worth of restricted stock units (RSUs)
that will vest on a straight-line basis over four years, with the actual number
of RSUs granted to be determined based on the closing stock price on the date
you begin employment with the company;



•
Executive Severance Agreement, which includes double trigger provisions
consistent with the other executive officers; and



•
Executive Indemnity Agreement consistent with the other executive officers.





1 of 1



--------------------------------------------------------------------------------




You will become eligible for most of Conn's health and welfare benefits on the
first of the month following two full months of employment. Conn's will,
however, reimburse you for COBRA expenses (less the contribution you would pay,
if you were on Conn's medical plan) to continue your current medical benefits
until you become eligible for Conn's plan.


You will also become eligible for Conn's 401(k) Retirement Savings Plan at the
beginning of a plan quarter immediately following three months of continuous
service. You can, however, roll over the qualifying funds from your current
401(k) to Conn's plan at any time. Additionally, you will become eligible for
Conn's Employee Stock Purchase Plan at the beginning of a plan quarter
immediately following three months of continuous service.


Immediately upon hire, you will be eligible for three weeks of vacation and four
personal holidays.


We look forward to having you join the Conn's team as soon as possible. Please
acknowledge your acceptance of this offer of employment by signing below and
returning one original document to me.


Sincerely,


/s/ Norm Miller


Norm Miller
Chief Executive Officer








Acceptance Acknowledged: /s/ Lee A. Wright    


Date: 5/31/2016    






2 of 2

